Citation Nr: 1742448	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for joint pain.

2. Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for cardiovascular disorders.

5.  Entitlement to service connection for a blood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision for the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015 the Board remanded the claims in order to afford the Veteran a Board hearing.  In November 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  The claims have since returned to the Board for further consideration.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for joint pain, diabetes mellitus, cardiovascular disorders and a blood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's complaints of fatigue are symptoms related to his diabetes mellitus and cardiovascular disability.

2.  The Veteran has not been diagnosed with chronic fatigue syndrome during the appeal period, or within proximity thereto.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by the Veteran's active duty service, nor may chronic fatigue syndrome be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by letters sent to the Veteran in August 2012 and September 2012.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STRs), post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations for his claims in October 2012 and March 2013.  The VA examiners reviewed the Veteran's claims file, medical records and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the November 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran maintains that his fatigue is related to an undiagnosed illness as a result of his service in the Gulf War.  He also asserts that his fatigue is related to drinking contaminated water, inhaling fumes from oil fires and an anthrax vaccination during his service in Southwest Asia during the Persian Gulf War.

Upon review of the evidence of record, the Board finds that service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted. 

The evidence includes an October 2012 VA examination report.  The examiner associated the Veteran's fatigue with poorly controlled diabetes in 2004.  He reasoned that the Veteran's hemoglobin was about two points too high which was consistent with feeling tires and fatigue.  The examiner also noted that the Veteran's fatigue was consistent with his 2012 ejection fraction of ~30-35 percent.  The examiner determined that the evidence did not support a chronic disability pattern. 

The Veteran asserts service connection is warranted under the presumptions pertaining to an undiagnosed illness.  As reviewed above, while the Veteran's complaints of fatigue is not supportive of a diagnosis of chronic fatigue syndrome, there is no indication that there is a disability that cannot be diagnosed or that the Veteran has any medically unexplained chronic multisymptom illness.  To the extent that the Veteran's complaints of fatigue are symptoms of his diabetes or cardiovascular disability, service connection for diabetes is remanded below.  

The October 2012 VA Gulf War examiner's opinion is highly probative - concluding that the Veteran does not have a disability related to those claimed symptoms.  Therefore, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.
      
After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue syndrome.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis of chronic fatigue syndrome.  As there is no current diagnosis of a joint disability or chronic fatigue syndrome, the criteria for service connection have not been met. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching the conclusion that the Veteran does not have chronic fatigue syndrome, the Board has carefully reviewed the Veteran's STRs, post-service medical records, and lay statements.  A review of the Veteran's STRs does not reveal any treatment for or complaints of fatigue during his military service.  The Board recognizes the Veteran's competency to report symptoms, such as fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a diagnosis of chronic fatigue syndrome required medical training and expertise.  The Veteran has not shown that he possess the requisite training or experience to render a competent medical opinion. 

The Veteran's fatigue problems have been attributed to known clinical diagnoses of diabetes and cardiac condition.  38 C.F.R. § 3.317 (a)(1)(ii).  Notably, the October 2012 VA examiner opined that the Veteran's joint pain and fatigue were not multisymptom undiagnosed illnesses.  As such, to the extent his joint and fatigue problems are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. §§ 3.317 (a)(2)(i), (ii).  Further, the Veteran's diagnoses are not part of a chronic multisymptom illness listed in 38 C.F.R. § 3.317 (c). Accordingly, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the Veteran's current bilateral knee and shoulder disabilities is not warranted.  The Board has placed greater weight on the opinion proffered by the 2012 examiner.  

With respect to service connection on a direct basis, the Board notes that there is no probative evidence of record which establishes that the Veteran has been diagnosed with chronic fatigue syndrome.  Moreover, the 2012 examiner did not attribute his complaints of fatigue to any in-service injury, event, or environmental factors. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for chronic fatigue syndrome.  


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied. 


REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran asserts that he has a undiagnosed illness manifested by joint pain.  Although the Veteran reported left shoulder discomfort to a private physician in July 2012, a review of the record does not reveal a diagnosis of a shoulder condition.   Further, the Veteran was afforded an VA examination of his knees is March 2013, despite observing that the Veteran's knees had less movement than normal with pain on movement and limited range of flexion to 120 in both knees, the examiner found that the Veteran had no gross impairment of his knees.  The examiner did not provide an explanation for the Veteran's recorded limitation of motion.  On remand, the Veteran should be afforded a VA joint examination to ascertain whether his complaints of joint pain may be attributed to an undiagnosed illness.  

The Veteran also asserts that his claimed diabetes mellitus, cardiovascular conditions and blood disorder are attributed to drinking contaminated water, inhaling fumes from oil fires and an anthrax vaccine during his service in Southwest Asia during the Persian Gulf War.

The Veteran's post-service medical records show diagnoses for diabetes mellitus, coronary artery disease, ischemic cardiomyopathy and hypertension.  December 2011 treatment records also show elevated D-dimer, leukocytosis and hypokalemia.  

The Veteran's military personnel records reflect that the Veteran was stationed in Bahrain during the Persian Gulf War and the Veteran is competent to report his exposure to oil well fire fumes and to relay immunization information provided by a medical professional. 

The Veteran has not been afforded a VA examination to determine the nature and etiology of his diabetes mellitus, cardiovascular conditions or claimed blood disorder.  As the evidence shows that the Veteran's diabetes mellitus, heart conditions and claimed blood disorder may be related to his active service, VA has a duty to provide a medical examination to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus a VA examination is warranted as there is competent evidence suggesting that his disorders may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for the conditions on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  After any additional records are obtained, to the extent available, schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by symptoms of joint pain. Any and all studies, tests, and evaluations deemed necessary should be performed. The claims file should be made available and reviewed by the examiner prior to the examination. The examiner must note on the examination report whether the Veteran's claims file, to include a copy of this remand, were reviewed in connection with this examination.

 The examiner is asked to provide an opinion as to the following:

 a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of joint pain constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

 (b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of joint pain constitute a diagnosable disability.

 (c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

 The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to mere speculation, he or she should so state, and further explain which it is not feasible to provide a medical opinion.

3.  Upon completion for the requested development, schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's diabetes mellitus.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's diabetes mellitus was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's cardiovascular disorders.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's cardiovascular disorders were sustained during service, or, are etiologically related to an injury or illness sustained by the Veteran during his active duty service.

5.  Schedule the Veteran for an examination for the purpose of determining the nature and etiology of any current blood disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current blood disorder is causally related to the Veteran's active service.

6.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the service connection claims for diabetes mellitus, cardiovascular disorders and blood disorder.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


